DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 06/08/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
 
The following action is in response to the amendment/remarks of 06/08/2021.

Claims 1, 9 and 15 have been amended. Claims 2, 10 and 16 have been canceled. Claim 21 has been newly added. Claims 1, 3-9, 11-15 and 17-21.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3-9, 11-15 and 17-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Anttila et al. (US 9,582,937 filed 01/02/2008 and published 02/28/2017, hereafter “Anttila”).

Regarding claim 1, Anttila discloses a method, comprising: 
at an electronic device in communication with a display and one or more input devices (Fig. 1, col 3-col 7: description of known mobile terminal/device): 
determining a context of the electronic device based on at least a location of the electronic device (Fig. 3 310, col 9 lines 46-53, col 10 lines 42-67: current field of view determined based on device location information and orientation information, col 14 lines 1-27: further including range control context, col 10 lines 19-41: further including category context filtering); 
in response to determining the context of the electronic device (Fig. 3 320, col 11 lines 1-3: if object location information describes a location within the current field of view, Fig. 4a-b, col 11 lines 25-67, col 12 lines 1-52): 
in accordance with a determination that the context of the electronic device meets a first set of criteria (col 11 lines 1-19: current field of view of electronic device meets a first set of criteria including at least the object location information): 
displaying, on the display, a first user interface object associated with a first entity (col 11 lines 1-19, Fig. 4c 460, col 13 lines 16-18: first object 410 is within the current field of view and user interface object 460 is displayed on the display 445); 
receiving, via the one or more input devices, an indication of a selection of the first user interface object associated with the first entity (Fig. 4d, col 13 lines 54-67: user selection of interface object 460); and 
in response to receiving the indication of the selection of the first user interface object associated with the first entity, displaying, on the display, information associated with the first entity (Fig. 4d, col 13 lines 64-67: additional information 480 is displayed in response to selection); 
while displaying the first user interface object, in accordance with a determination that the context of the electronic device no longer meets the first set of criteria, ceasing the display of the first user interface object (Fig. 4e, col 14 lines 1-27: additional context criteria includes a range, changing range removes objects not within range from display); and 
in accordance with a determination that the context of the electronic device meets a second set of criteria (Fig. 4e, col 14 lines 1-27: additional context criteria includes a range, changing range removes objects not within range from display or adds objects to the display): 

receiving, via the one or more input devices, an indication of a selection of the second user interface object associated with the second entity (col 13 lines 54-67: selectable objects); and 
in response to receiving the indication of the selection of the second user interface object associated with the second entity, displaying, on the display, information associated with the second entity (col 13 lines 64-67: additional information 480 is displayed in response to selection).

Regarding claim 3, Anttila discloses the  method of claim 1, wherein: 
the first set of criteria comprise determining that a location of the electronic device is within a threshold distance of a location of the first entity (col 14 lines 1-27).  

Regarding claim 4, Anttila discloses the method of claim 1, wherein: 
the first set of criteria comprise determining that a setting is active on the electronic device (col 10 lines 19-40), wherein the setting enables the electronic device to display the first user interface object in accordance with the determination that the context of the electronic device meets the first set of criteria (col 10 lines 24-27).  

Regarding claim 5, Anttila discloses the method of claim 1, wherein: 
displaying the information associated with the first entity comprises displaying the information associated with the first entity in a first user interface of the electronic device (Fig. 4d), and displaying the first user interface object comprises displaying the first user interface object concurrently with a third user interface object (Fig. 4c, col 13 lines 16-35) that when activated causes the electronic device to display a second user interface different from the first user interface (col 13 lines 54-67: example applied to selection of other object 450).  

Regarding claim 6, Anttila discloses the method of claim 5, wherein: 
the first user interface object and the third user interface object are displayed in a home screen user interface of the electronic device (Fig. 4c 445, col 12 lines 55-61).  

Regarding claim 7, Anttila discloses the method of claim 1, wherein: 
displaying the first user interface object associated with the first entity comprises displaying the first user interface object in a region of a user interface presented on the electronic device that is dedicated for temporary user interface objects (Fig. 4c 445, col 12 lines 55-67).  

Regarding claim 8, Anttila discloses the method of claim 1, wherein the first user interface object is a first temporary icon and the second user interface object is a second temporary icon (col 13 lines 1-35: live view, col 14 lines 21-27: objects are removed when no longer meeting criteria).

Regarding claims 9, 11-13 and 14, claims 9, 11-13 and 14 recite limitations similar to claims 1, 3-5 and 7, respectively, and are similarly rejected.

Regarding claims 15, 17-19 and 20, claims 15, 17-19 and 20 recite limitations similar to claims 1, 3-5 and 7, respectively, and are similarly rejected.

Regarding claim 21, Anttila discloses the method of claim 1, further comprising:
	while displaying the second user interface object, in accordance with a determination that the context of the electronic device no longer meets the second set of criteria, ceasing the display of the second user interface object (Fig. 4e, col 14 lines 1-27: additional context criteria includes a range, changing range removes objects not within range from display).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Varanasi et al.
US 9329052 B2
Displaying image data and geographic element data
Phillips et al.
US 8909248 B2
Location-based services
Arrasvuori et al.
US 8825081 B2
Personal augmented reality advertising
Arrasvuori
US 8725712 B2
Context based media content presentation
Sanz-Pastor et al.
US 8280405 B2
Location based wireless collaborative environment with a visual user interface
Zaffino
US 8140093 B2
Wireless landmark-based operation of a wireless device
Ellenby et al.
US 6414696 B1
Graphical user interfaces for computer vision systems
Rekimoto
US 9575556 B2
Information processing apparatus and method, information processing system, and providing medium
Geise et al.
US 7827507 B2
System to navigate within images spatially referenced to a computed space
Yen; David et al.
US 20070027763 A1
Interactive advertisement board


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692.  The examiner can normally be reached on M-F 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW L TANK/Primary Examiner, Art Unit 2142